Case 3:18-cv-00966-SMY Document 142-18 Filed 11/08/19 Page 1 of 12 Page ID #2135




                  EXHIBIT 10
Case 3:18-cv-00966-SMY Document 142-18 Filed 11/08/19 Page 2 of 12 Page ID #2136


                                                                          Page 1
               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ILLINOIS
                       EAST ST. LOUIS DIVISION


     CATHERINE ALEXANDER,
             Plaintiff,
     vs.                                    No. 3:18-cv-966-MJR-DGW
     TAKE-TWO INTERACTIVE SOFTWARE, INC.,
     2K GAMES, INC.; 2K SPORTS, INC.; WORLD
     WRESTLING ENTERTAINMENT, INC.;
     VISUAL CONCEPTS ENTERTAINMENT;
     YUKE'S CO., LTD.; AND YUKE'S LA, INC.,
             Defendants.




                 VIDEOTAPED DEPOSITION OF JOSE ZAGAL
                    August 1, 2019; 8:02 a.m.
                       St. Louis, Missouri




    Reported by:
    Kelli Ann Willis
    Job no: 25723


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 142-18 Filed 11/08/19 Page 3 of 12 Page ID #2137


                                                                         Page 71
 1           Q.    Would you agree -- let me try that again.
 2                 Would you agree that WWE 2K is a realistic
 3    depiction of WWE wrestling?
 4           A.    I would say yes.
 5           Q.    Would you say that WWE 2K includes the
 6    elements that you have discussed with regard to the
 7    core elements of WWE wrestling?
 8           A.    I would say yes.
 9           Q.    WWE 2K includes the stadium, right?
10           A.    Uh-huh.
11           Q.    And the arenas?
12           A.    Yes, many of them.
13           Q.    And the wrestling rings?
14           A.    Yes, many of them.       I don't know if all.
15           Q.    WWE 2K includes professional wrestlers,
16    right?
17           A.    Yes.
18           Q.    It includes actually over 200 of them,
19    right?
20           A.    Different titles will have different
21    numbers of wrestlers, and the number of wrestlers in
22    the game also varies on things such as content
23    provided afterwards.
24                 If you were to say does it include a lot
25    of wrestlers, I would say yes.


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 142-18 Filed 11/08/19 Page 4 of 12 Page ID #2138


                                                                         Page 72
 1           Q.    It includes for whenever it's published
 2    the current roster as a bottom line, and then
 3    additional wrestlers on top of that?
 4           A.    I would say it includes a lot of
 5    wrestlers, because they often include wrestlers
 6    from -- that are not in the current roster.
 7           Q.    Right.    But they do include the current
 8    roster, plus additional wrestlers, right?
 9           A.    I couldn't state that for sure.
10           Q.    You're not sure?
11           A.    I'm not sure for a given year what the
12    current roster is and whether all of those show up
13    in the game.      I'm not sure about that.
14           Q.    And the fact there are so many wrestlers
15    is one of the selling points of the game, right?
16           A.    Yes.
17           Q.    It shows that players can play a variety
18    of characters, true?
19           A.    Yes.
20           Q.    And the professional wrestlers that appear
21    in WWE 2K are depicted how they appear in real life,
22    right?
23           A.    Yes.
24           Q.    And is it your understanding that the
25    professional wrestlers depicted in WWE 2K were


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 142-18 Filed 11/08/19 Page 5 of 12 Page ID #2139


                                                                         Page 73
 1    created by photographing the wrestlers?
 2           A.    So I refer to, in my report, from the
 3    materials I received, it seems that that was the
 4    case, yes.
 5           Q.    And that WWE 2K replicates the
 6    professional wrestlers' physical features, right?
 7           A.    Copies, yes.
 8           Q.    And WWE 2K replicates their faces, right?
 9           A.    Yes.   It copies them, yes.
10           Q.    And WWE 2K replicates their body types,
11    right?
12           A.    Copies them, yes.
13           Q.    And WWE 2K wrestlers are true to life,
14    right?
15           A.    Broadly speaking, yes.
16           Q.    WWE 2K also replicates referees, right?
17           A.    Yes.   Well, I'm not an expert in the WWE
18    wrestling.     I don't know.
19           Q.    Is it your understanding that the coaches
20    in WWE 2K are based on real-world coaches?
21           A.    I would assume so.
22           Q.    Is it your understanding that the arenas
23    in WWE 2K are based on real-world arenas?
24           A.    I would assume so.
25           Q.    And WWE 2K includes music, right?


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 142-18 Filed 11/08/19 Page 6 of 12 Page ID #2140


                                                                         Page 74
 1           A.    Yes.
 2           Q.    It includes announcers?
 3           A.    Yes.
 4           Q.    The announcers provide in-game commentary,
 5    right?
 6           A.    Uh-huh, yes.
 7           Q.    And the real wrestling matches, there are
 8    announcers that provide commentary, true?
 9           A.    Yes.
10           Q.    WWE 2K has wrestling-related sounds,
11    right?
12           A.    Yes.
13           Q.    And the sounds in WWE 2K replicate
14    real-world sounds from WWE wrestling matches, true?
15           A.    Yes.   I don't know if all of them.
16           Q.    But it sounds -- WWE 2K sounds like a WWE
17    wrestling match does?
18           A.    I would expect so, yes.
19           Q.    You know because you played and watched,
20    played the game and watched WWE, right?
21           A.    Yes.
22           Q.    In WWE 2K, you hear cheering crowds?
23           A.    Yes, sometimes.
24           Q.    Sometimes booing crowds?
25           A.    Yes, yes.


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 142-18 Filed 11/08/19 Page 7 of 12 Page ID #2141


                                                                         Page 75
 1           Q.    And the crowd responses are similar to
 2    those you would hear in a real WWE wrestling match,
 3    right?
 4           A.    Yes.
 5           Q.    There are buzzers in WWE 2K?
 6           A.    I believe so.
 7           Q.    And the same buzzers you would hear in a
 8    WWE wrestling match, right?
 9           A.    I would assume.
10           Q.    And there are announcements in WWE 2K?
11           A.    You mean separate from announcers or --
12           Q.    There are announcements.        The announcers
13    are making announcements, I guess is the right way?
14           A.    Yes, I would expect announcers to make
15    announcements.
16           Q.    Similar to announcements you hear in WWE
17    wrestling, right?
18           A.    I would expect them to, yes.
19           Q.    And when you play WWE 2K, you play as a
20    wrestler, right?
21           A.    When I play personally?
22           Q.    Yes.   Or when one plays?
23           A.    Usually I would say yes.
24           Q.    Is there a way to play WWE 2K as something
25    other than a wrestler?


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 142-18 Filed 11/08/19 Page 8 of 12 Page ID #2142


                                                                         Page 90
 1           Q.    Sure.
 2           A.    Yes.
 3           Q.    Have you looked at them in real life?
 4           A.    No.
 5           Q.    You know that the tattoos were created as
 6    custom tattoos, right?
 7           A.    I'm not familiar with the specifics of how
 8    the tattoos were created.
 9           Q.    You know they were inked on Randy Orton,
10    right?
11           A.    Yes.
12           Q.    And you're not aware of someone else who
13    has those tattoos?
14           A.    I'm not aware of other people having the
15    same tattoos as Randy Orton has.
16           Q.    Mr. Orton is a professional wrestler,
17    right?
18           A.    That is my understanding.
19           Q.    And his tattoos are an expression of his
20    identity, correct?
21                 MR. FRIEDMAN:      Object to form.
22                 THE WITNESS:     They are part of his
23           identity, yes.
24    BY MR. SIMMONS:
25           Q.    They express his identity, don't they?


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 142-18 Filed 11/08/19 Page 9 of 12 Page ID #2143


                                                                         Page 91
 1            A.   I would say broadly speaking, yes.
 2            Q.   And they are part of his personal
 3    expression, true?
 4                 MR. FRIEDMAN:      Objection, calls for
 5            speculation.
 6                 THE WITNESS:     Broadly speaking, yes.
 7    BY MR. SIMMONS:
 8            Q.   And professional wrestlers do their
 9    wrestling in public, right?
10           A.    Well, what do you mean by "public"?
11           Q.    Not that -- in a way that members of the
12    public can see.
13           A.    Yes.
14           Q.    And you would agree with me that
15    Ms. Alexander knew that Mr. Orton would appear in
16    public when the tattoos were inked, right?
17           A.    I have no idea what relationship
18    Ms. Alexander had with Randy Orton, if she knew who
19    he was or not; I don't know.
20           Q.    You haven't spoken to her about it?
21           A.    I have not spoken to her.
22           Q.    Did you review her transcript in this
23    case?
24           A.    Ah, no.
25           Q.    Is your testimony in this case based on


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-18 Filed 11/08/19 Page 10 of 12 Page ID #2144


                                                                        Page 158
 1          on a specific study that was done.           If someone
 2          else were to have my same knowledge and
 3          experience and they read the same things as me,
 4          would they have the same opinion?           That's what
 5          I --
 6    BY MR. SIMMONS:
 7          Q.     Just for the record, that is no, right?
 8    Would they have the same opinion?           No, not
 9    necessarily?
10          A.     I don't know.
11          Q.     Because there isn't something that was
12    done that could be redone again, right?
13                 MR. FRIEDMAN:     Objection, form.       Asked and
14          answered.
15                 THE WITNESS:     I would say no, because we
16          don't have the methods to be able to answer
17          that question at the moment.
18    BY MR. SIMMONS:
19          Q.     Okay.   You believe that the Defendants in
20    this case expected that use of tattoos on Mr. Orton
21    in the WWE 2K games at issue in this case would
22    drive sales and increase profits to some extent,
23    right?
24          A.     I believe that they expected that the
25    inclusion of Randy Orton in the games the way he


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-18 Filed 11/08/19 Page 11 of 12 Page ID #2145


                                                                        Page 159
 1    looks in real life would drive sales, yes, to a
 2    certain degree or extent.
 3          Q.    But you don't reach the issue of whether
 4    the use of the tattoos was part of that, right?
 5          A.    I believe if the tattoos were wrong, that
 6    would -- I believe in my report, I state that if his
 7    tattoos were wrong, as in not the way they look on
 8    Randy Orton, the person, then that would have a
 9    negative effect on sales.
10          Q.    But your -- just to be clear, your
11    opinions don't extend to whether the tattoos alone,
12    leaving aside this overarching verisimilitudenous
13    question, drives sales or increases profits in the
14    games at issue in this case, right?
15          A.    You're asking if I comment on that in my
16    report?
17          Q.    I'm asking if you reached an opinion on
18    it.
19          A.    In the sense that the tattoos are part of
20    Randy Orton's character, I think they matter.
21          Q.    But leaving aside the verisimilitudenous
22    issue of their being the same as what exists in the
23    real world, you didn't reach a conclusion about the
24    tattoos as works of art and whether they drive sales
25    or lead to profits of the games at issue in this


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 142-18 Filed 11/08/19 Page 12 of 12 Page ID #2146


                                                                        Page 160
 1    case, right?
 2          A.    I don't believe I commented in my report
 3    on whether or not tattoos specifically, only by
 4    themselves, devoid of any context, drives sales.
 5          Q.    You believe that video game fans and
 6    prospective buyers of WWE 2K games care about
 7    Mr. Orton's appearance in the games at issue, right?
 8          A.    Broadly speaking, yes.
 9          Q.    What is your basis for that opinion?
10          A.    Again, my broad knowledge of the industry,
11    and specifically, in the report, I think I provide
12    some examples of fans caring about Mr. Orton's
13    appearance in the game specifically.
14          Q.    So other than the examples cited in your
15    report, you didn't conduct a larger study, right?
16          A.    No, I did not conduct a large-scale study.
17          Q.    And do you remember that the number of
18    instances discussed in your report is about less
19    than 10?
20          A.    I would have to look at the report to
21    answer that specifically.
22          Q.    But it is not -- it is not a high volume,
23    right?
24          A.    What do you mean by "high"?
25          Q.    Well, you understand that to draw


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
